Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-14 objections withdrawn following amendments
Claim Interpretation
knob – a raised structure on a round surface
locking structure –a structure capable of connecting two containers together
flange – a structure capable of sealing a connection between two containers
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Boyde (US Patent No. 5,882,318 A published 03/16/1999) in view of Song (US20120058027A1 published 03/08/2012).
Regarding claim 1, Boyde (Figs. 2A and 2B) teaches a detection device for body fluid separation (samples of venous or arterial blood for the performance of chemical, biochemical, biological or physical tests – column 1 lines 8-10), comprising: 
a first bottle (Figs. 2A and 2B – units 13), having a first opening (opening in the first bottle below the wide inner thread portion; see figure) at one end thereof and a second opening (opening in the first bottle above the narrow outer thread portion; see figure) at the other end thereof, wherein the second opening has a first locking structure (outer threads on first bottle); 
an upper knob member (see figure) and a lower knob member (see figure), wherein
(i) the upper knob member comprises an upper outer casing (wide inner thread portion of the first bottle) and an upper inner casing (narrow outer thread portion of the third bottle) sleeved within the upper outer casing (wide inner thread portion of the first bottle),
(ii) the upper outer casing has a third opening (opening of the wide inner thread portion in first bottle; see figure) at one end thereof and a fourth opening (opening of narrow outer thread portion below the membrane (5) of the third bottle) at the other end thereof facing the first bottle,
(iii) the fourth opening (see figure) has a second locking structure (inner threads on the first bottle) connected to the first opening (see figure),

(v) the lower outer casing (see figure) has a fifth opening (opening of the wide inner thread portion of the second bottle) at one end thereof facing the first bottle and a sixth opening (opening of narrow outer thread portion below the membrane 5 of the first bottle)  at the other end thereof facing away from the first bottle, and
[AltContent: textbox (8th opening)][AltContent: arrow]
(vi) the fifth opening is connected to the first locking structure (outer threads on first bottle), and the sixth opening has a third locking structure (inner threads on second bottle); 
a second bottle (lower unit 9 has a rounded, closed end – column 6 lines 23-24), having a closed end and an opposite open end facing the lower knob member and being formed with a seventh opening 
a third bottle (unit 8), having a closed end (sealed by another unit 8) and an opposite open end facing the upper knob member (see figure above) and being formed with an eighth opening (opening in the third bottle above the narrow outer thread portion; see figure), wherein the eighth opening has a fourth locking structure (outer threads on the third bottle) connected to the third opening (see figure above).
Boyde also teaches an upper outer casing (Fig. 2A and 2B) and lower outer casing see (Fig. 2A and 2B), and that the upper outer casing has an upper flange (Fig. 2A and 2B - membrane 5) and the lower outer casing has a lower flange (Fig. 2A and 2B - membrane 5). 
However Boyde does not teach that the upper outer casing has an upper flange and at least one upper flow channel or that the lower outer casing has a lower flange and at least one lower flow channel.
[AltContent: textbox (First tube 200 screws to third and first bottle)]Song teaches that upper outer casing (Song Fig. 2a - first tube 200) has an upper flange (Fig. 9 – adjustment portion 225) and at least one upper flow channel (Song Fig. 2b – path 250) and the lower outer casing (Song Fig. 2a - first tube 200) has a lower flange (Song Fig. 9 – adjustment portion 225) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the membrane (5) and units taught by Boyde, by adding a first tube (200) connection (the membrane 5 with be replaced by adjustment portion 225), taught by Song, between the first and second bottle (see modification above) connections and another first tube (200) connection (the membrane 5 with be replaced by adjustment portion 225) between the first and third bottle (see modification above) to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Boyde and Song both teach multi-compartment containers with threaded connections.
Boyde, modified by Song, teaches that the upper inner casing (Boyde Fig. 2A – narrow outer thread portion) has an upper inner hole (Boyde Fig. 2A – 4th opening), and the lower inner casing (Boyde Fig. 2A – narrow outer thread portion) has a lower inner hole (Boyde Fig. 2A – 6th opening), 
when the upper outer casing is tightly coupled to the upper inner casing (the first tube 200 and the narrow outer thread portion of the third bottle are coupled with each other; see Boyde modified by Song figure above), the upper flange (Song Fig. 9 – teaches that the adjustment portion 225 is capable abutting against and sealing an opening between two containers) abuts against the upper inner hole, so that the third bottle does not communicate with the first bottle (adjustment portion 225 contacts and seals the 4th opening; see Boyde modified by Song figure above),
th opening; see Boyde modified by Song figure above),
when the upper outer casing is separated from the upper inner casing, the upper flange (adjustment portion 225) and upper inner hole (Boyde Fig. 2A – 4th opening) forms a gap (capable of forming a 2mm gap – Song paragraph 60 and Fig. 10), so that the third bottle communicates with the first bottle (adjustment portion 225 can be separated from the 4th opening by turning the threads; see Boyde modified by Song figure above), and
when the lower outer casing is separated from the lower inner casing, the lower flange and lower inner hole forms a gap, so that the first bottle communicates with the second bottle (adjustment portion 225 can be separated from the 6th opening by turning the threads; see Boyde modified by Song figure above).
Regarding claim 3, Boyde, modified by Song, teaches the detection device for body fluid separation of claim 1, wherein the third bottle (chambers – Boyde column lines 47-48) is loaded with a detection liquid (chambers for receiving blood or other fluid – Boyde column lines 47-48) (Boyde teaches that all the chambers are capable of holding a detection liquid).
Regarding claim 5, 
Regarding claim 6, Boyde, modified by Song, teaches the detection device for body fluid separation of claim 5, wherein the body fluid is urine, tissue fluid, or blood (chambers for receiving blood or other fluid – Boyde column lines 47-48).
Regarding claim 7, Boyde, modified by Song, teaches the detection device for body fluid separation of claim 1, wherein the detection device for body fluid separation is a transparent tube (usually of clear or translucent rigid plastic – Boyde column 6 lines 40-41).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boyde, modified by Song, as applied to claim 3 above in view of Tate Jr. (US Patent No. US 9,500,648 B1 published 11/22/2016).
Regarding claim 4, Boyde, modified by Song, teaches the detection device for body fluid separation of claim 3 and is capable of holding a detection liquid. 
However, Boyde does not teach that the detection liquid is at least one selected from the group consisting of 3,3',5,5'-tetramethylbenzidine, sodium dithionite, ascorbic acid, and indole-3-acetic acid.
Tate Jr. teaches an antigen test for detecting B. burgdorferi antigens in body fluids and a detection liquid that is at least one selected from the group consisting of 3,3',5,5'-tetramethylbenzidine (the chromogenic substrate is tetramethylbenzidine – column 3 line 54), sodium dithionite, ascorbic acid, and indole-3-acetic acid (3,3',5,5'-tetramethylbenzidine is a common chromogenic substrate and is also known as tetramethylbenzidine or TMB to one of ordinary skill in the art; see abstract of Tetramethylbenzidine: An Acoustogenic Photoacoustic Probe for Reactive Oxygen Species Detection). It would be advantageous to store reagents for an antigen test in a multilevel container to decrease setup time and prevent contaminating multiple reagents. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to fill the multilevel container, taught by Boyde, with TMB substrate and antigen test reagents, taught by Tate Jr. to gain the above advantage of storing reagents in a multilevel container. One of ordinary skill .  
Response to Arguments
[AltContent: oval]
    PNG
    media_image1.png
    370
    155
    media_image1.png
    Greyscale
	With regards the applicant(s) argument that “the first bottle, the second bottle, and the third bottle (i.e., units 8) of Boyde are not equipped with the adjustment groove step 327 that matches the adjustment portion 225” has been considered but found unpersuasive. Boyde teaches units 8 with a groove structure (see circled structure below) holding the membrane 5. Song teaches an adjustment portions 225 that fits within an adjustment groove step (327) (paragraph 57-61). One of ordinary skill would have expected that Boyde, modified by Song, places the adjustment portion 225 into the circled groove in the figure above, when the first portions 200 are threaded to the first and third bottles. One of ordinary skill in the art would be able to modify the geometry of the threaded connection and adjustment portions as necessary to achieve a liquid tight seal when the first portions are tightly connected to the first and third bottles. Furthermore, one of ordinary skill in the art would also expect that loosening the threaded connection would bring the adjustment portion (225) away from the grooves first and third bottles, creating gaps that allows liquid passage. Therefore, Boyde, modified by Song, will be able to perform the limitations "when the upper outer casing is tightly coupled to the upper inner casing, the upper flange abuts against the upper inner hole, so that the third bottle does not communicate with the first bottle", "when the lower outer casing is tightly coupled to the lower inner 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/T.C.S./Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797